Citation Nr: 1608060	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  14-38 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and a generalized anxiety disorder.

2.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	David Bander, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran's daughter


ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to November 1956.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In December 2015, the Veteran's daughter testified at a videoconference Board hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding has been associated with the claims file.

In light of the medical evidence of record showing diagnoses including PTSD, depression, and a generalized anxiety disorder, the Board has recharacterized the Veteran's PTSD claim more broadly as for service connection for an acquired psychiatric disorder, to include PTSD, depression, and a generalized anxiety disorder.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  See 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

A.  Acquired Psychiatric Disorder

The Veteran served on active duty from December 1953 to November 1956.  He claims that he has an acquired psychiatric disorder, to include PTSD, depression, and a generalized anxiety disorder, due to his active service in the DMZ in Korea.

As an initial matter, an October 2012 letter from Dr. S.V. reflects he had been treating the Veteran for diagnosed PTSD, depression, and a generalized anxiety disorder.

Regarding the Veteran's reported service in the DMZ in Korea, the Board notes that the Veteran indicated on his February 2011 claim (Form 21-526) that he served on active duty from December 1950 to November 1953, including in Korea.  However, the Veteran's DD Form 214 reflects that his active service was from December 1953 to November 1956, albeit the Board is mindful that the Veteran's VA treatment records reflect a reported history of strokes and some memory problems, and it appears the Veteran may have had assistance in the completion of the form (based on the handwriting).  The Board adds that the Veteran's DD Form 214 does not reflect any service in Korea.  Although the DD Form 214 reflects the Veteran had one year and five months of "foreign or sea service" out of his total active duty service of one year and 11 months, his other personnel records in the claims file reflect that he was in Hawaii for approximately one year and five months.  Specifically, his DA Form 20 reflects he left for USARPAC in April 1955, and was stationed with Company B, 725th Ordnance Co., at APO 25 until November 1956, when he returned to the continental United States.  His DA Form 24 likewise reflects that in May 1955, he departed from the Oakland Army Base for Honolulu, Hawaii, and returned in November 1956 to the San Francisco Port of Embarkation.  The Veteran's DD Form 214 likewise reflects he served in Company B, 725th Ordnance Battalion, "APO 25."

Although one service personnel record reflects the Veteran had two temporary duty assignments - from January 1956 to June 1956 with the 25th Replenishment Company, and from June 1956 to August 1956 with the HQ Battery, 25th Division Artillery, both are noted as "APO 25" as well.

Regarding his claimed PTSD stressors, the Veteran reports he served in Korea in the DMZ as a recovery specialist, and that his duties generally involved the recovery of disabled or heavy equipment.  He alleges that on one occasion, he recovered a disabled tank that had crashed off a bridge, and that the recovery "included loss of life."  The Veteran also reports that he witnessed a soldier being killed by a bomb (in another unit), that he witnessed another soldier die by gunfire (in another unit), and that he recovered dead bodies.  See Representative statement, August 2012; VA examination report, August 2011.  The Veteran also alleges he witnessed a captain being shot.

The Board acknowledges that the Veteran's representative has submitted an article regarding Operation Glory in Korea, which involved the recovery of many dead servicemen from Korea, albeit unclear if the representative intended to aver that the Veteran served in support of that operation.

The Veteran also alleges that while in the DMZ in Korea, he experienced fear of hostile military activity (under 38 C.F.R. § 3.304(f)(3)).  He reported to the August 2011 VA examiner that he felt he was often at risk for being killed in action as a result of his assignments to recover equipment damaged in combat areas.  

In that regard, the Board acknowledges that 38 C.F.R. § 3.304(f)(3) provides as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The Board is mindful that service in Korea in the DMZ sometime between 1954 and 1956 and therefore after the signing of the armistice does not in itself preclude a finding by the Board that a veteran's reported fear of hostile military activity was consistent with the places, types, and circumstances of a veteran's service under 38 C.F.R. § 3.304(f)(3).

In February 2012, after a request sent to NPRC for copies of the Veteran's service records and verification of foreign service or evidence of combat was returned negative (noting all available records had been sent and that they were fire related), the RO prepared a formal finding that the Veteran's reported stressors were unable to be referred for verification by JSRRC.  

In this case, as it appears that several of the Veteran's service treatment records, and possibly some service personnel records, are fire-related, the Board acknowledges there is a heightened duty to assist the Veteran.  Therefore, although the Veteran's service personnel records in the claims file reflect that the Veteran's only overseas service was in Hawaii for about one year and five months, the Board finds that this matter should nevertheless be remanded so that the RO may send a request to JSRRC for verification as to whether the Veteran's unit - Company B, 725th Ordnance Battalion, served in Korea at any time during his active duty, as well as the two units to which the Veteran was attached during his two temporary duty assignments - the 25th Replenishment Company from January 1956 to June 1956, and the HQ Battery, 25th Division Artillery from June 1956 to August 1956.  If affirmative, the RO should also ask JSRRC to verify, to the extent possible, whether there were any casualties in Korea by service members in a vehicle accident, bomb explosion, or by gunfire (in any unit) during the Veteran's service in Korea, and whether the Veteran served in support of Operation Glory.

The Veteran was afforded an August 2011 VA examination.  The examiner noted at the outset that the Veteran had PTSD relating to childhood physical and sexual abuse.  Regarding the Veteran's reported stressors in Korea, the examiner acknowledged that the Veteran's Korean service had not been verified, and that the Veteran served after the armistice had been signed, but nevertheless, the examiner essentially opined that if the Veteran's reported service in Korea and fear of hostile military activity were to be conceded as accurate, then it would be sufficient to meet Criterion A to support a PTSD diagnosis (aside from the childhood abuse).  The examiner noted that while there was a lack of enough evidence to make a firm diagnosis of combat-related PTSD, if additional material documenting the Veteran's military experiences were forthcoming, it would be possible to re-evaluate the Veteran's case.

In light of the indication by the August 2011 VA examiner that, should further documentation regarding any alleged Korean service and combat experiences be able to be obtained, the Veteran's PTSD could be re-evaluated, the Board finds that should the RO receive any additional information from JSRRC that verifies the Veteran's alleged service in Korea, such information should be forwarded to the August 2011 VA examiner to obtain a clarifying opinion as to whether there is any change in the VA examiner's opinion.  If the same VA examiner is unavailable, or should the VA examiner find that a new VA examination should be performed, then a new VA examination should be provided.

In addition, the Board notes that it appears that several relevant private treatment records may be missing from the claims file.  In his October 2012 letter, Dr. S.V. of the Fitchburg Community Health Center (see December 2010 letterhead) wrote that he had been treating the Veteran for two years for conditions including PTSD, depression, and anxiety.  Also, the Veteran's daughter testified at the Board hearing that the Veteran was recently prescribed depression medication by a physician at the CHD Clinic, and that the Veteran subsequently had a new doctor.  She also testified that the Veteran had a primary care physician (PCP) at Meeting House Family Practice, but did not specify whether the Veteran's PCP was treating his psychiatric conditions.  None of these treatment records are in the claims file.  Therefore, on remand, the Veteran should be asked to identify all private psychiatric treatment providers, and any outstanding private records should be associated with the claims file, including but not limited to from Dr. S.V. dated since 2010, from the CHD Clinic, and any relevant records from the Meeting House Family Practice.

In addition, records in the claims file indicate that the Veteran was awarded disability benefits from the Social Security Administration (SSA).  Therefore, on remand, copies of the Veteran's SSA records should be associated with the claims file.

As a final matter, all of the Veteran's more recent VA mental health treatment records should be associated with the claims file, including from the VA systems in White River Junction dated since April 2007, Manchester dated since April 2009, Bedford dated since June 2010, and Boston dated since January 2011.

B.  SMC

The Veteran claims entitlement to SMC based on the need for aid and attendance.

SMC is generally payable if as a result of service-connect disability, a veteran has suffered the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350 (2015).  

The Veteran is not presently service connected for any disability.  Therefore, presently, he does not meet the preliminary statutory criteria for entitlement to SMC based on the need for regular aid and attendance.  As noted above, 38 U.S.C.A. § 1114(l) provides for SMC where "as a result of service connected disability" a veteran is in need of regular aid and attendance.  (Emphasis added).  The Board notes as an aside that a February 2012 rating decision already awarded special monthly pension based on the need for aid and attendance.

However, in light of the fact that the Veteran's claim for service connection for an acquired psychiatric disorder is being remanded herein for further development, the Board will defer decision on the SMC claim pending completion of that development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  Expedited handling is requested.)

1.  Request verification from JSRRC as to whether the Veteran's unit, Company B, 725th Ordnance Battalion, served in Korea while he was assigned to that unit.

Also request verification as to whether the two units to which the Veteran was attached during his two temporary duty assignments served in Korea:

a) 25th Replenishment Company from January 1956 to June 1956; and 
b) HQ Battery, 25th Division Artillery from June 1956 to August 1956.

If affirmative, JSRRC should also verify, to the extent possible, whether there were any casualties of any service members during the Veteran's service in Korea in a vehicle accident, bomb explosion, or by gunfire (in any unit).  Also, JSRRC should be asked whether the Veteran or his unit served in support of Operation Glory.

2.  Associate with the claims file all of the Veteran's outstanding private treatment records as follows:

a) From Dr. S.V. of the Fitchburg Community Health Center dated since January 2010;
b) From the CHD Clinic;
c) From the Meeting House Family Practice.

Also, ask the Veteran to identify any other private treatment records relating to his claimed psychiatric disorders, and associate any identified records with the claims file.

If any requested records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

3.  Associate with the claims file all of the Veteran's VA treatment records from the VA systems as follows:

a) White River Junction dated since April 2007;
b) Manchester dated since August 2009, 
c) Bedford dated since June 2010;
d) Boston dated since January 2011.

4.  Associate with the claims file copies of the Veteran's SSA disability records (as he was apparently found disabled from February 1998).  See Social Security Administration date form dated in February 2012.

If any requested records are found to be unavailable, this should be specifically noted in the claims file, and the Veteran should be notified of such.

5.  After all of the above development has been completed, if verification of the Veteran's reported service in Korea was able to be obtained from JSRRC, ask the same VA examiner who prepared the August 2011 VA examination report to review the claims file, including a copy of this remand, and to clarify whether it is "at least as likely as not" that the Veteran's PTSD and generalized anxiety disorder are related to the Veteran's active service, including but not limited to his claimed stressors.  Regarding the PTSD claim, ask the examiner to again address whether any of the Veteran's reported stressors are sufficient to support a diagnosis of PTSD.

In addition, ask the VA examiner to review the October 2012 opinion letter from Dr. S.V.  In so doing, the VA examiner should be sure to address whether the Veteran's depression diagnosis is "at least as likely as not" related to the Veteran's active service (note that the August 2011 VA examination report did not address diagnosed depression).

The examiner is advised that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A discussion of the underlying reasons for all opinions expressed must be included in the examination report, to include reference to pertinent evidence where appropriate.

If the examiner opines that a new VA examination should be performed, then a new VA examination should be provided.

6.  Then, readjudicate the Veteran's claims.  If any claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim(s) should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

